On rehearing. — Affirmed.
Waterman, J.
*395I *394We granted a rehearing in this case upon the point involved in the fourth division of the foregoing opinion. On the original submission we held the east two-thirds of lot 5 in block 22 were subject to plaintiff’s judgment, A further examination leads us to believe this holding to be incorrect. Lot 5 was sold for taxes to George C. Call. The testimony, as we now find, does not justify the inference that this purchase by Call was made to cover the property from creditors of J. B. Jones. Whatever Jones’ intent was in permitting it to go to tax sale, if it can be said any intent is disclosed, we cannot find any evidence to éhow that Gall was privy to it. The latter ob*395tained a deed to tbs lot, and thus held an independent title. This title he was at liberty to convey to any person he chose.. W. P. Jones owed nothing to plaintiff. He purchased the lot from Call. There is evidence tending to show that he paid a consideration from his own funds; but, if he paid nothing, it would not affect his rights. Call had a good title, and could have made a gift of it to W. P. Jones had he seen fit to do so. Nor does it make any difference what the purpose of W. P. Jones was in making the purchase. But be it understood we do not say the testimony shows this to have been fraudulent. A bad intent affords in law no ground for an action, unless it occasions an injury. 1 Addison Torts, 6. The title to this property was lost to the creditors of J. B>. Jones by the tax sale to Call. In no way could they have been injured by its transfer to W. P. Jones. For the reason stated, we think W. P. Jones entitled to the protection given him by the trial court against the claim of plaintiff to the east two-thirds of lot 5. This sets aside our former modification of the judgment. The original order as to costs will, of course, have to be changed to taxing them all to appellant.— Aeeirmed.